DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        HONOGUERRE LIMAGE,
                             Appellant,

                                      v.

                PRAETORIAN INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-0170

                                [July 7, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case Nos. COCE 16-
026449 and CACE 18-029602 (AP).

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellant.

  George M. Duncan, Joseph W. Gelli and Robert T. Vorhoff of Garrison,
Yount, Forte & Mulcahy, L.L.C., Tampa, for appellee.

PER CURIAM.

  Affirmed. See Reconco v. Integon Nat’l Ins. Co., 312 So. 3d 914 (Fla 4th
DCA 2021).

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.